Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on January 27, 2020. Claims 1-18 are currently pending in the application.

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for German Application No. 10 2019 102 004.2, filed on January 28, 2019.

Drawings
The drawings filed on 01/27/2020 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (German Publication No. DE 43 18 518 C1 – cited by the Applicant, hereinafter “Thomas”) in view of Walter et al. (German Publication No. DE19649593 A1 – machine translation obtained from Espacenet, hereinafter “Walter”).

As per claim 1, Thomas discloses an access protection system for safeguarding an access point (see figs. 1-4: a door monitoring device having a bolt lock, a bolt status detector arranged in a door leaf, a door leaf position detector as well as a central alarm center, which triggers an alarm when the door is opened by an unauthorized person), the access protection system comprising:
bolt status detector 8 designed as a transmitted light barrier 11) including an optical transmitter and an optical receiver (see figs. 1-3; col. 2, line 67 to col. 3, line 16) and
an interlocking device (e.g. figs, 1 & 3: bolt lock 9) including a base body (e.g. figs. 1 & 3: see the housing of the bolt lock 9) and a blocking element (e.g. figs. 1 & 3: bolt 17) arranged on the base body,
wherein: the optical transmitter is configured to transmit a light pulse to the optical receiver, the sensor device is configured to generate a sensor signal based on reception of the light pulse by the optical receiver (see col. 3, lines 11-16),
the blocking element (17) is movable relative to the base body from a release position into a blocking position, the blocking element is configured to be located, while in the blocking position, in a beam path of the light pulse between the optical transmitter and the optical receiver in order to block the reception of the light pulse (see col. 3, lines 3-13), and
the interlocking device (9) is lockable in the blocking position by a securing element (see that on the keyhole shown in fig. 3).
Thomas does not explicitly disclose that the access protection system is for safeguarding an access point to a machine or installation located in a safety area, and that the sensor signal is used to control the machine or installation.
However, in the same art of locking devices typically used for access control to work devices such as presses or machine tools, Walter discloses: an access protection system for safeguarding an access point to a machine or installation located in a safety area (see fig. 1; para. [0022]: locking devices (1) for securing access to work devices (2). The area around the work device 2 is secured against unauthorized entry by a fence 3), and
a sensor device configured to generate a sensor signal based on reception of the light pulse by an optical receiver, the sensor signal is used to control the machine or installation (see e.g. fig. 1; para. [0023]-[0026]: locking devices (1) each have an optical sensor (5) with a transmitter (6) and a receiver (7) encoded optical signals (8) emitted by the transmitter (6) only hit the receiver (7) when the locking device (1) is closed. The sensors (5) are connected to a central evaluation unit (9) into which the signals from the receivers are read and then cyclically checked. The operation of the working device (2) is blocked or released via the evaluation unit (9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the access protection system/interlocking device of Thomas for securing a machine or installation located in a safety area, as taught by Walter, in order to simply control access to a danger area around a work device.

As per claim 2, claim 1 is incorporated and Thomas in view of Walter discloses: the access protection system further comprising a controller configured to evaluate the sensor signal and control the machine or installation based on the sensor signal (Thomas, fig. 1, col. 3, lines 11-16: evaluation unit 6 configured to evaluate status messages and them via the transmitter to the alarm center 12; Walter, e.g. para. [0023]-[0026]: The sensors (5) are connected to a central evaluation unit (9) into which the signals from the receivers are read and then cyclically checked. The operation of the working device (2) is blocked or released via the evaluation unit (9)).

As per claim 3, claim 2 is incorporated and Thomas in view of Walter discloses: wherein the controller is configured to switch the machine or installation to an off state based on the sensor signal (Walter, e.g. para. [0026]-[0027]).
	
As per claim 4, claim 1 is incorporated and Thomas in view of Walter discloses: wherein the blocking element (Thomas, e.g. figs. 1 & 3: bolt 17; also see Walter, figs. 1-3: locking element 4) is mechanically pivotable relative to the base body from the release position into the blocking position in a rotational direction about a pivot axis (Thomas, see figs. 1 & 3, col. 3, lines 3-13; Walter, see figs. 1-3; para. [0029]-[0035]).

As per claim 5, claim 4 is incorporated and Thomas in view of Walter discloses: wherein the pivot axis is arranged parallel or perpendicular to the beam path of the light pulse (Thomas, see figs. 1 & 3; Walter, see figs. 1-3; para. [0029]-[0035]).

As per claim 9, claim 1 is incorporated and Thomas in view of Walter discloses:  wherein the blocking element (Thomas, e.g. figs. 1 & 3: bolt 17; also see Walter, figs. 1-3: locking element 4), when in at least one of the release position and the blocking position, is latchable to the base body (Thomas, see figs. 1 & 3; Walter, see figs. 1-3).

As per claim 15, claim 1 is incorporated and Thomas in view of Walter discloses: wherein: the base body is rigidly connectable to at least one of the optical transmitter and the optical receiver and the base body is arranged on at least one of the optical transmitter and the optical receiver (Thomas, see figs. 1, 3; col. 2, line 67 to col. 3, line 16; Walter see fig. 1; para. [0023]-[0026]).

As per claim 16, claim 1 is incorporated and Thomas in view of Walter discloses: wherein: the sensor device includes a plurality of optical transmitters and corresponding optical receivers; each of the plurality of optical transmitters is configured to transmit a respective light pulse to the corresponding optical receiver; and the blocking element is arranged, while in the blocking position, in at least two beam paths of the light pulses between the plurality of optical transmitters and the corresponding optical receivers (Thomas, see figs. 1, 3; col. 2, line 67 to col. 3, line 16; Walter see fig. 1; para. [0026] & [0037]).
Claim 17 (apparatus claim) is rejected for the same reasons as system claim 1 above for having similar limitations and being similar in scope.

Claim 18 (method claim) is rejected for the same reasons as system claim 1 above for having similar limitations and being similar in scope.

	Claims 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Walter, and further in view of Rink et al. (U.S. Publication No. 2015/0275551; hereinafter “Rink”).

As per claim 6, claim 4 is incorporated and Thomas in view of Walter does not explicitly disclose: wherein the securing element is configured to connect the base body and the blocking element to one another in a rotationally fixed manner in the rotational direction in the blocking position.
However, in the same art of a door monitoring system comprising a guard door as an entrance to a safety area, Rink discloses: wherein the securing element (figs. 3A, 3B: lockable securing part/padlock 56) is configured to connect the base body (figs. 3A, 3B: main body 50) and the blocking element (figs. 3A, 3B: locking lever 52) to one another in a rotationally fixed manner in the rotational direction in the blocking position (figs. 3A, 3B; para. [0032], [0042] & [0063]-[0066]: the locking lever is preferably pivoted through 90° in order to bring it from the release position into its blocking position and vice versa; A padlock used as lockable securing part can be fastened to the locking device when the locking lever is in the blocking position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access protection system of Thomas in view of Walter the known securing element configured to connect the base body and the blocking element to one another in a rotationally fixed manner in the rotational direction in the blocking position, as taught by Rink, so that the securing element/padlock may prevent the blocking element/locking lever to move or pivot from the blocking position into the release position when an attempt is made to pivot the blocking element/locking lever.

As per claim 7, claim 4 is incorporated and Thomas in view of Walter does not explicitly disclose: wherein: the blocking element includes a handle to allow pivoting the blocking element about the pivot axis by hand and the handle extends substantially parallel to the pivot axis and substantially along the pivot axis.
However, in the same art of a door monitoring system comprising a guard door as an entrance to a safety area, Rink discloses: wherein: the blocking element (figs. 3A, 3B: locking lever 52) includes a handle to allow pivoting the blocking element about the pivot axis by hand and the handle extends substantially parallel to the pivot axis and substantially along the pivot axis (para. [0032]-[0034] & [0068]: “In order to be able to pivot the locking lever 52 by hand relative to the main body 50, the locking lever 52 has a holding grip 62.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access protection system of Thomas in view of Walter the known handle to allow pivoting the blocking element about the pivot axis by hand and the handle extends substantially parallel to the pivot axis and substantially along the pivot axis, as taught by Rink, in order to simply rotate or pivot the blocking element/locking lever as easily as possible (Rink, para. [0032] & [0068]).

As per claim 8, claim 4 is incorporated and Thomas in view of Walter does not explicitly disclose: wherein: the blocking element is coupled to the base body via a spring element arranged along the pivot axis and the spring element is configured to, when the blocking element is in at least one of the release position and the blocking position: exert a spring force and press the blocking element against the base body.
However, in the same art of a door monitoring system comprising a guard door as an entrance to a safety area, Rink discloses: wherein: the blocking element (figs. 3A, 3B: locking lever 52) is coupled to the base body via a spring element arranged along the pivot axis and the spring element is configured to, when the blocking element is in at least one of the release position and the blocking position: exert a spring force and press the blocking element against the base body (para. [0014] & [0035]-[0036], [0069]: “…the locking lever is coupled to the main body via a spring element which is arranged along the pivot axis, wherein the spring element in the release position and/or in the blocking position exerts a spring force that pushes the locking lever against the main body.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access protection system of Thomas in view of Walter the known technique of coupling the blocking element to the base body via a spring element arranged along the pivot axis and the spring element configured to, when the blocking element is in at least one of the release position and the blocking position: exert a spring force and press the blocking element against the base body, as taught by Rink, in order to simply use a mechanical compression spring for exerting spring force onto the blocking element/locking lever for the purpose of preventing an unintentional release of the blocking element/locking lever from the release position thereof and/or from the blocking position thereof (Rink, para. [0036]).

As per claim 10, claim 9 is incorporated and Thomas in view of Walter discloses: wherein: the base body includes a recess; the blocking element is lockable in the release position and the blocking position by arrangement in the recess (Thomas, see figs. 1 & 3, col. 3, lines 3-13; Walter, see fig. 2; para. [0028]-[0029]: the housing 11 has a recess with a square cross section; In the position shown in FIG. 2, the locking device 1 is in the closed state, so that the free end of the locking element 4 rests in the recess of the housing 11 of the sensor 5).
Thomas in view of Walter does not explicitly disclose wherein: the base body includes a first recess and a second recess; the blocking element is lockable in the release position by arrangement in the first recess; and the blocking element is lockable in the blocking position by arrangement in the second recess.
However, in the same art of a door monitoring system comprising a guard door as an entrance to a safety area, Rink discloses: wherein: the base body includes a first recess and a second recess; the blocking element is lockable in the release position by arrangement in the first recess; and the blocking element is lockable in the blocking position by arrangement in the second recess (e.g. see fig. 5A; para. [0039]-[0040] & [0073]: a first and a second recess are provided on the main body, wherein the locking lever latches in the release position by arrangement in the first recess and latches in the blocking position by arrangement in the second recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access protection system of Thomas in view of Walter the known technique of including a first recess and a second recess in the base body; the blocking element is lockable in the release position by arrangement in the first recess; and the blocking element is lockable in the blocking position by arrangement in the second recess, as taught by Rink, in order to simply provide recesses in the main body of the interlocking device that may enable a mechanically simple and yet stable latchability of the blocking element/locking lever (Rink, para. [0040]).

As per claim 11, claim 1 is incorporated and Thomas discloses wherein the interlocking device (9) is lockable in the blocking position by a securing element (see that on the keyhole shown in fig. 3). Thomas in view of Walter does not explicitly disclose wherein: the interlocking device includes a receptacle for the securing element; the securing element is lockable; and the securing element is configured to, while inserted into the receptacle, hold the blocking element in the blocking position.
However, in the same art of a door monitoring system comprising a guard door as an entrance to a safety area, Rink discloses: wherein: the interlocking device includes a receptacle for the securing element; the securing element is lockable; and the securing element is configured to, while inserted into the receptacle, hold the blocking element in the blocking position (e.g. see fig. 3A; para. [0013] & [0065]: the locking device 48 comprises a receptacle 54 for a lockable securing part/padlock 56, which, when introduced into the receptacle, keeps the locking lever 52 in the blocking position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access protection system of Thomas in view of Walter the known technique of including a first recess and a second recess in the base body; the blocking element is lockable in the release position by arrangement in the first recess; and the blocking element is lockable in the blocking position by arrangement in the second recess, as taught by Rink, in order to simply introduce the securing element/padlock into the receptacle of the locking device  for preventing the blocking element to pivot from the blocking position thereof (Rink, para. [0065]).

As per claim 12, claim 11 is incorporated and Thomas in view of Walter and Rink discloses: wherein the receptacle for the securing element is configured as a hole in the blocking element (Rink, e.g. see fig. 3A; para. [0041]-[0042] & [0065]).

As per claim 13, claim 12 is incorporated and Thomas in view of Walter and Rink discloses: wherein: the base body includes a recess and the recess is configured to, while the blocking element is in the blocking position, at least partially align with the hole in the blocking element (Rink, e.g. see fig. 3A; para. [0043]-[0044]).

As per claim 14, claim 1 is incorporated and Thomas in view of Walter does not explicitly disclose: wherein: the blocking element includes two holes; each of the two holes is configured as a receptacle for a lockable securing element; the base body includes two recesses; while the blocking element is in the blocking position, the two recesses of the base body at least partially align with the two holes of the blocking element; and while the lockable securing elements are inserted into the two holes of the blocking element, the blocking element is holdable in the blocking position by the lockable securing elements.
However, in the same art of a door monitoring system comprising a guard door as an entrance to a safety area, Rink discloses: wherein: the blocking element includes two holes; each of the two holes is configured as a receptacle for a lockable securing element; the base body includes two recesses; while the blocking element is in the blocking position, the two recesses of the base body at least partially align with the two holes of the blocking element; and while the lockable securing elements are inserted into the two holes of the blocking element, the blocking element is holdable in the blocking position by the lockable securing elements (e.g. see figs. 5A-5D; para. [0045]-[0046] & [0072]-[0073]: two bores are provided in the locking lever each as receptacle for a lockable securing part, and two recesses are provided on the main body, which recesses in the blocking position of the locking lever are at least partially aligned with the bores provided in the locking lever).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the access protection system of Thomas in view of Walter the known technique of including two holes in the blocking element; each of the two holes configured as a receptacle for a lockable securing element; the base body including two recesses; while the blocking element is in the blocking position, the two recesses of the base body at least partially align with the two holes of the blocking element; and while the lockable securing elements are inserted into the two holes of the blocking element, the blocking element is holdable in the blocking position by the lockable securing elements, as taught by Rink, in order to simply introduce a plurality of (two) lockable securing elements/padlocks on the locking device to facilitate multiple operators of the machine or system (Rink, para. [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov